Title: Thomas Jefferson to David Watson, 23 July 1817
From: Jefferson, Thomas
To: Watson, David


          
            Dear Sir
            Monticello
July 23. 17.
          
          The promptitude and success with which our subscription has advanced, render the immediate decision necessary of some questions respecting the system for our college which I had expected might have laid over to our periodical meeting in September. Genl Cocke & myself had agreed to go to mr Madison’s on Friday the 25th. last night he wrote me he would bring mr Cabell also; and last night too I learned of the opportunity which brings you this letter. I avail myself of it to ask you to meet us at mr Madison’s on Friday, the day after tomorrow to join us in a consultation which has been so suddenly hatched up that it has been out of my power to give you earlier notice of it. in the hope you will find it still convenient to come I salute you with great esteem & respect.
          Th: Jefferson
        